Citation Nr: 1426458	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-04 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-connected pension benefits for the period of March 1, 1990 through June 30, 1997.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative determination, dated in June 2011, of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2013, the a videoconference hearing was held before the undersigned; a transcript is in the record.  


FINDINGS OF FACT

1.  In February 1990, the Veteran filed an application for nonservice-connected pension benefits; in a May 1994 rating decision, the RO determined he was permanently and totally disabled from nonservice-connected disability and granted his claim.  

2.  By letters in May 1995 and July 1995, which were sent to the Veteran at his last known address (as he had identified in a February 1995 Improved Pension Eligibility Verification Report), the RO requested him to provide additional information concerning total family income since March 1, 1990 and the number of dependents he supported; he did not respond to either letter, and the letters were not returned to the VA as undeliverable.  

3.  Following receipt of the February 1995 Improved Pension Eligibility Verification Report, the next correspondence from the Veteran was an Income-Net Worth and Employment Statement, filed in June 1997, which the RO accepted as a new claim for nonservice-connected pension benefits; in August 1997, the RO notified the Veteran that his pension claim was approved and that payments would begin effective July 1, 1997. 




CONCLUSION OF LAW

VA nonservice-connected pension benefits for the period of March 1, 1990 through June 30, 1997 are not warranted.  38 U.S.C.A. § 5103(b), (c) (West 2002); 38 C.F.R. §§ 3.109(a), 3.158(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Ace of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Even so, the Board notes that the Veteran was informed personally by the undersigned at the September 2013 Board hearing of the information he needed to provide in order to show entitlement to VA nonservice-connected pension benefits for the period of March 1, 1990 through June 30, 1997, and the Veteran with the assistance of his accredited representative was thereafter afforded an opportunity to submit evidence to support his claim.  

The Veteran essentially seeks retroactive payment of nonservice-connected pension benefits for the period of March 1, 1990 through June 30, 1997.  The facts of the case are as follows.  In a May 1994 rating decision, the New York, New York RO granted nonservice-connected pension benefits, effective March 13, 1990.  Subsequently, in a May 1995 rating decision, the RO found error in the assignment of the effective date, and assigned February 20, 1990 - the date of receipt of the pension claim - as the correct effective date of the award.  However, payment of benefits was not made pending additional information sought from the Veteran.  

Despite having received some information from the Veteran in a February 1995 Improved Pension Eligibility Verification Report, the RO required additional information that pertained to the Veteran's dependents and family income, so by letter dated in May 1995, the RO requested the information.  The Veteran did not respond to the request.  He was then notified by letter in July 1995 that his claim for non-service connected pension benefits was denied based on his non-response.  Nevertheless, the RO informed the Veteran in the letter that his claim would be reconsidered if he submitted the requested evidence at any time before May 19, 1996.  Although he was furnished additional forms to complete, the Veteran still did not reply.  The July 1995 letter also informed the Veteran that if the requested information was not received before May 19, 1996, payment of pension benefits could not be made for any period before the date of receipt of such information.  

The May 1995 and July 1995 RO letters were sent to the Veteran at his last known address at the Bayview Manor Adult Home (as provided by the Veteran in an Improved Pension Eligibility Verification Report received in February 1995), and neither was returned to VA as undeliverable.  

The next correspondence from the Veteran was received in June 1997, when he filed an Income-Net Worth and Employment Statement, which the RO accepted as an application to reopen his claim for pension benefits.  In an August 1997 letter, the Jackson, Mississippi RO notified the Veteran that his claim for VA pension was approved, with a payment starting date of July 1, 1997.  Thereafter, the Veteran continued to receive monthly pension benefits.  He did not express disagreement with the effective date of the pension payment until more than ten years later.  

In October 2008, the Veteran contacted VA about an audit of his pension account; he also noted at that time that he was awarded pension benefits effective in 1990 but only began to receive payments in 1997, which he claimed constituted clear and unmistakable error.  In a December 2008 letter to his congressman, he indicated that VA owed him back pay for the years covering 1991 to 1997.  In a statement dated in April 2009, the Veteran reiterated his belief that he was entitled to pension benefits from February 20, 1990, but stated that a recent audit of his account (which was conducted by the San Diego, California RO and is of record) reflected he was only paid pension from July 1, 1997.  He therefore claimed that past due benefits were owed to him.  He submitted another statement, in October 2009, in reference to "unpaid pension benefits from March 1990 to June 1997," wherein he stated that he was informed he had failed to comply with a May 1995 letter.  He added that he did not receive such a letter sent to the Bayview Adult Home, where he reportedly stayed for less than a month.  

The Veteran requested hearings in regard to his claim for unpaid pension benefits from 1990 to 1997.  In an informal conference held at the San Diego RO in June 2010, he asserted that he had been in and out of hospitals continually from 1990 to the present but responded to VA's requests for information during that time.  At a February 2011 formal hearing before a hearing officer of the RO, the Veteran testified that his numerous hospitalizations were a reason he was unable to comply with the RO's development letters.  He also said he did not receive some letters as he moved around a lot and was on so much medication.  At a September 2013 hearing before the undersigned, the Veteran testified that the RO sent the May 1995 and July 1995 letters to a wrong address for him (Transcript, pp. 6, 10) and that he never lived at "Bay Shore Manner [sic]" (Transcript, p. 12).  

At the hearing before the undersigned, the Veteran referred to the fact that the RO had granted him pension benefits for the period from 1990 to 1997 but then reversed itself.  The undersigned informed the Veteran that he had to show that the RO's award of retroactive benefits (prior to its reversal) was the correct decision, and not the product of a clear and unmistakable error.  The record shows that in an August 2010 letter, the San Diego RO granted the Veteran's claim for pension benefits for the period of March 1, 1990 through June 1997, based on assertions of the Veteran and the discussions at the June 2010 informal conference.  However, a month later the RO informed the Veteran in a September 2010 letter that a special review of his file was conducted and that it was determined he was not entitled to pension payments from March 1, 1990 through June 1997.  This was based on evidence showing that he did not respond to requests for dependent and spousal statistical and income information in May 1995 and July 1995, and that the July 1995 denial of pension became final.  He was informed that he became entitled to pension payments not earlier than July 1, 1997, which is the first of the month following the date of receipt of supportive information in June 1997.  Further, given that the Veteran had evidently been paid the large sum of retroactive benefits for the period in question, the RO notified the Veteran that its action resulted in an overpayment in his pension account.  (An overpayment of $56,273 was assessed against the Veteran's account, and following the Veteran's request for waiver of recovery of the overpayment, a Committee on Waivers at the St. Paul, Minnesota RO in December 2011 granted the Veteran's request to have VA waive recovery of the debt.) 

In a statement received in September 2010, the Veteran disagreed with the RO's decision in September 2010 to "retract" its award of retroactive benefits.  He asserted that he did not live at the address (i.e., at Bayview Manor) to which the RO sent him letters and did not know why mail had been sent to him there.  In a June 2011 administrative decision, the RO denied the Veteran's claim to establish pension benefits for the period of March 1, 1990 through June 1997.  In a statement received in August 2011, the Veteran disagreed with the determination, arguing that the VA had made a mistake and that he was being "penalized" for not replying to a letter that he never received.  

The central issue in this case is whether the Veteran is entitled to pension benefits for the period of March 1, 1990 through June 30, 1997.  The issue has also been presented as a question as to whether an effective date prior to July 1, 1997 for the payment of pension benefits is warranted, and whether the RO in an August 2010 determination erred in initially granting retroactive pension benefits for the period of March 1, 1990 through June 1997.  Further, despite the fact that the Veteran's request for waiver of recovery of an overpayment of $56,273 of pension benefits for the period of March 1, 1990 through June 1997 was granted, the issue at hand essentially involves the validity of that debt.  However the issue is characterized, the Board finds that the RO properly determined that the Veteran was not entitled to nonservice-connected pension benefits for the period of March 1, 1990 through June 30, 1997.  Stated otherwise, an effective date prior to July 1, 1997 for the payment of pension benefits is not warranted; the RO's August 2010 determination granting pension for such period is clearly and unmistakably erroneous; and the creation of a pension overpayment debt of $56,273 for the same period is valid.  For the reasons set forth below, the Veteran's claim is denied.  

First, the law provides that disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Second, regarding application for pension benefits, if a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 U.S.C.A. § 5102(b), (c); 38 C.F.R. § 3.109(a)(1).  The provisions of the regulation are applicable to original applications, formal or informal.  38 C.F.R. § 3.109(a)(2).  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158(a).

Time limits for filing may be extended in some cases upon a showing of "good cause."  Where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b).

Awards of pension payable to a veteran shall be effective the latest of the following dates:  (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  

The undisputed facts show that after the Veteran applied for pension benefits in February 1990, several years elapsed before the RO determined in a May 1994 rating decision that he was permanently and totally disabled from nonservice-connected disability, and his claim was thus granted.  However, the payment of pension also depends on the Veteran satisfying annual income requirements, among other things.  Without such information as total family income and the number of dependents the Veteran supported, the Veteran's application for pension was incomplete and the RO was unable to finally adjudicate the claim.  Therefore, the RO notified the Veteran twice - in May 1995 and in July 1995 - that it required additional information, specifically the status of his dependents and all family income since March 1, 1990.  He was given one year to respond, and as he did not respond with the necessary evidence by May 19, 1996, or request an extension of the time limit for response, compensation may not be paid on the basis of that application filed in February 1990, in accordance with 38 U.S.C.A. § 5102(b), (c); 38 C.F.R. § 3.109(a)(1).  The claim was considered abandoned, as defined in 38 C.F.R. § 3.158(a), and the RO properly took no further action until the Veteran filed a new claim in June 1997.  It is significant to note that there is no evidence of a communication from the Veteran prior to him filing a new claim in June 1997 that can be construed as a formal or informal claim for pension benefits, nor has he alleged to have filed a new claim prior to June 1997.  

As provided in 38 C.F.R. § 3.158(a), where the right to pension benefits is eventually established, pension may not begin earlier than the date that the new claim was filed, which in this case was in June 1997.  See also 38 C.F.R. § 3.401(b).  Further, as provided in 38 C.F.R. § 3.31, the period of payment of monetary benefits based on original, reopened, or increased awards of pension does not commence before the first day of the calendar month following the month in which the award became effective.  Thus, as applied to the case at hand, payment may not begin prior to July 1, 1997.  

In short, the RO's decision in August 2010 to grant pension payments for the period of March 1, 1990 through June 30, 1997 was not in accordance with the pertinent law and regulations, and therefore was clearly and unmistakably erroneous.  Soon thereafter, upon a special review of the case and pension award a month later, the RO discovered its error and revised its decision to deny the Veteran's entitlement to pension for the period prior to July 1, 1997.  As the Veteran was erroneously paid for that earlier period, a debt was created in his account, the validity of which has now been proven.   

The Board acknowledges the Veteran's claims that he did not receive the May 1995 and July 1995 RO letters that requested important information from him in order for the RO to complete adjudication of his pension claim.  However, as noted previously these letters were not returned to VA as undeliverable.  In that regard, the Board notes that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet.App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary" is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  
While it is plausible that the Veteran did not actually receive the letters in light of evidence that tends to show he relocated numerous times and did not live in any one place for very long, it was nevertheless incumbent upon him to apprise VA of his correct address.  Of note is that he must have been aware that the RO was considering his pension claim at that time, as evidenced by the fact that he filed income information in February 1995 in relation to his ongoing claim.  The Veteran has asserted at times that he did not live at the address (Bayview Manor Adult Home) to which the May 1995 and July 1995 letters were sent; however, he identified that very address just a few months earlier when he filed an Improved Pension Eligibility Verification Report in February 1995.  

While the Board believes that the Veteran is sincere in his belief he is entitled to retroactive pension benefits, in addressing his claim the Board is bound by governing law and regulations.  Here, the statutory and regulatory criteria governing applications for pension benefits and time limits for filing supportive evidence to establish entitlement are clear and specific, and the Board is bound by them.  Where a Veteran failed to respond to a VA request for information in order to complete an application for benefits, there is no basis in the law upon which to award retroactive benefits.  Where, as here, the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking VA nonservice-connected pension benefits for the period of March 1, 1990 through June 30, 1997 is denied.    


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


